Citation Nr: 9918456	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-40 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
claimed as a sleep disorder secondary to service connected 
schizophrenia.

2.  Entitlement to an increased rating for schizophrenia 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1945 until 
November 1946.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The record does not contain a medical diagnosis of a 
disability manifested by sleep impairment.

2.  The veteran's schizophrenia is currently manifested by 
recurrent anxiety and depression, without evidence of 
impairment in memory, orientation, insight or judgment, 
productive of not more than some reduced reliability and 
productivity.

3.  The veteran's schizophrenia is currently manifested by 
not more than considerable impairment in social functioning 
and industrial capability.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a disability 
claimed as a sleep disorder secondary to service connected 
schizophrenia.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

2.  The schedular criteria for a rating in excess of 50 
percent for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.3, 
Diagnostic Code 9402, as amended at 61 Fed. Reg. 52695 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Sleep Disorder

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of his claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court), held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that, unlike civil actions, the VA 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak, 2 Vet. 
App. at 611.  The evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

The veteran claims that as a result of his service connected 
psychiatric disability, he now suffers from a sleep disorder.  
The veteran's problem with presenting a well-grounded claim 
for such a disability arises with the first element, which is 
evidence of current disability.  The veteran has provided no 
medical evidence to show a current diagnosis of the claimed 
disability.  Without proof of a current disability, there can 
be no valid claim.  See, Brammer v.  Derwinski, 3 Vet. App. 
223, 225 (1992); and Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A review of post service VA treatment and 
examination records dated as late as 1998 fails to document a 
diagnosis regarding such a disability.  The psychiatric 
examiners have listened to his complaints and symptoms 
regarding sleep impairment, however, there is not a diagnosed 
disability.

In fact, the only evidence of record regarding such a 
disability is the veteran's statements.  In situations in 
which there is no competent evidence of a current disability, 
the claim cannot be found to be plausible and, therefore, 
such claim is not well grounded.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Under these 
circumstances, it cannot be found that the veteran's 
statements alone are competent to demonstrate the existence 
of the claimed disability or a relationship of this purported 
disability to his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As the first element 
is entirely unsupported, whether there is evidence sufficient 
to lend plausible support to the second and third elements 
need not be decided.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case (SOC) that informed the veteran of the reasons his claim 
had been denied.  Also, by this decision, the Board informs 
the appellant of the type of evidence needed to make this 
claim well grounded.

Although the RO did not specifically state that it denied this 
claim on the basis that it was not well grounded, the Board 
concludes that this was not prejudicial to the veteran.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (when the Board 
decision disallows a claim on the merits and the Court finds 
the claim to be not well grounded, the appropriate remedy is 
to affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).  

II.  Schizophrenia

The veteran contends that symptoms of his service-connected 
psychiatric disorder warrant an increased disability 
evaluation.  He maintains that the psychoneurotic 
symptomatology reduces his reliability, flexibility, and 
efficiency to such an extent as to warrant the assignment of 
a higher evaluation due to significant industrial and social 
impairment.  In particular, it is asserted that the veteran 
has such symptoms as impairment of memory, panic attacks, and 
inability to establish and maintain effective relationships.  

The veteran has presented a well grounded claim for an 
increased evaluation for his service-connected psychiatric 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  

In reaching the decision in this case, the Board has 
considered several general VA regulations applicable to all 
rating determinations as well as those regulations specific 
to rating mental disorders.  Disability evaluations are 
determined by the application of a schedule of ratings that 
is based upon the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Service connection is in effect for schizophrenia, assigned a 
50 percent disability evaluation.  

The evaluation assigned for the veteran's service-connected 
schizophrenia is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA SCHEDULE FOR RATING DISABILITIES (Schedule), 
38 C.F.R. Part 4 (1998).  Essentially, these evaluations are 
based, in large degree, on the impairment that current 
clinical findings objectively show to be the result of a 
service-connected disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board has reviewed the veteran's complete clinical 
history to comprehensively assess the level of disability 
during the relevant time period.  Schrafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Based on inservice treatment the veteran was granted service 
connection for dementia praecox, hebephrenic type, in a 
December 1946 rating decision.  A 100 percent evaluation was 
assigned effective from November 1996.  This rating was 
gradually reduced.  A September 1947 rating decision reduced 
the disability evaluation to 50 percent, effective from 
November 1947.  A November 1948 rating decision reduced the 
disability evaluation to 30 percent, effective from January 
1949.  A July 1950 rating decision reduced the disability 
evaluation to zero percent, effective from September 1950.  
Thereafter, the disability evaluation was gradually 
increased.  A February 1952 rating decision increased the 
disability evaluation to 10 percent from June 1951.  A June 
1953 rating decision increased the disability evaluation to 
50 percent from January 1953.  A September 1961 rating 
decision increased the disability evaluation to 70 percent 
and assigned a total disability evaluation on the basis of 
individual unemployability from September 1961.  Thereafter, 
a January 1965 rating decision reduced the disability 
evaluation to 50 percent and terminated the total disability 
evaluation based on unemployability, effective from April 
1965.  The 50 percent rating has been in effect since that 
time.  This rating is now protected.  See 38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951(b) (1998).  As discussed 
above, the Board must consider whether the veteran is 
entitled to a rating higher than 50 percent.

Effective November 7, 1996, the criteria for rating 
psychiatric disabilities were revised.  The application of 38 
C.F.R. §§ 4.1, 4.10, assessing the actual functional 
impairment was not affected by this change in the law.  The 
evidence will be applied to the rating criteria that are most 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996, a 100 percent evaluation 
is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of  
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132 
(1996).  

In Hood v. Brown, 4 Vet. App. 301, (1993), the Court stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, where as the other descriptive 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of satisfying 
the Board's statutory duty to articulate the "reasons and 
bases" for a decision under 38 U.S.C.A. § 7104 (West 1991).  
The Board subsequently requested an opinion from the VA 
Office of the General Counsel.  In a precedent opinion, the 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
impairment that is "more than moderate, but less than rather 
large."  O.G.C. Prec. 9-93 (November 9, 1993), 57 Fed.Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite" as applied to 38 C.F.R. § 4.132, 
Diagnostic Code 9402 (1996).  38 U.S.C.A. § 7104(d)(1) (West 
1991).

When evaluating psychiatric disabilities, the examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130 (1998).  This provision is not 
included in the current regulations, as amended in 1996.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

Concerning the veteran's current level of disability, the 
evidence consists primarily of his written statements and 
testimony and the reports of his VA examination and treatment 
records.  It has not been alleged that his disability from 
schizophrenia has worsened since the most recent VA 
examination. 

In considering the new regulations, the veteran underwent a 
VA psychological examination in August 1997.  The veteran 
indicated that he had been receiving psychiatric treatment 
from a VA facility since 1991.  He reported that he benefited 
from diphenhydramine and amitriptyline that he took at night 
for a sleep disorder.  In addition to sleep disturbances, he 
reported that he had periods of depression, episodes of 
increased anxiety, difficulty in tolerating stress, and 
confusional episodes accompanied by stress.  He indicated 
that he remains home much of the time and described few 
regular activities.  Significantly, on examination there was 
no reported impairment in his memory; the examiner indicated 
that it was adequate.  There was no reported impairment in 
his cognitive abilities.  In recounting his symptoms, the 
veteran did not indicate problems involving routine behavior, 
self-care, or conversation.  Although he appeared tense he 
was cooperative.  His verbal productivity was adequate and he 
answered questions readily and reported his history.  His 
speech was not described as illogical, obscure, or 
irrelevant.  This was also reflected in VA outpatient records 
dated in October 1997.  On examination, the veteran's affect 
was described as bright and his mood good.  The veteran did 
report depression at the VA examinations and at his personal 
hearing; however, it was not described as nearly continuous.  
Further it is not shown that depression affect his ability to 
function independently.  Neither his judgment nor insight 
were described as impaired. 

He did reportedly have some impairment in social 
relationships, in that he indicated that he spent most of his 
time at home.  He also had some mood disturbances, described 
as anxiety and depression.  The veteran reported that he had 
visual hallucinations but it was considered as a questionable 
psychosis at the October 1997 VA examination.  Although there 
is obvious evidence of difficulties in establishing and 
maintaining effective work and social relationships, these 
factors, alone, do not more nearly approximate the criteria 
for a 70 percent rating or higher.  See 38 C.F.R. § 4.7 
(1998).  He reported at his VA examination in October 1997 
that he has been married for forty-two years and had three 
sons and a stepdaughter.  He had communications problems with 
one son.  He reported that his leisure activities included 
looking at television and going to the park.  He indicated 
that all of his sons live at home with him and participated 
in activities with the veteran.  The record does not show 
that he neglects his personal appearance or hygiene.  There 
are no reported instances of impaired impulse control, 
including unprovoked irritability with periods of violence.  
He has not reported any obsessional rituals.  He specifically 
denied any suicidal or homicidal ideation.  It appears that 
he is able to function independently, appropriately, and 
effectively.  Such a picture belies a conclusion that the 
veteran is unable to establish and maintain effective 
relationships consistent with that contemplated by a higher 
rating.

The Board also notes that while the new regulations 
pertaining to psychiatric disabilities are more specific in 
delineating manifestations and the old criteria were not, the 
Board is required to consider whether a higher evaluation is 
warranted under the old diagnostic criteria.  The Board notes 
that the VA examiner indicated that the veteran reported 
signs and symptoms consistent with schizophrenia.  However, 
review of the record discloses no probative evidence that the 
veteran's service-connected schizophrenia is productive of 
more than considerable impairment, as defined by the criteria 
cited above.  Therefore, the Board finds that application of 
the old diagnostic criteria would not help the veteran in 
obtaining a higher rating for his service-connected 
psychiatric disability.  38 C.F.R. § 4.7, Part 4, Diagnostic 
Code 9204 (1996).  

III.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

In this case, the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This case does not present factors 
such as frequent periods of hospitalization or marked 
interference with employment.  

In regards to industrial impairment, the veteran reported 
that he has retired as a mail clerk.  A review of the records 
does not show that his retirement resulted from his service-
connected disability.  The record shows that his non-service-
connected cardiac condition was apparently a primary factor 
in his retirement.  The veteran reported at his December 1993 
VA examination that he retired because of his heart condition 
in the seventies.  Although he now contends that he retired 
because of his psychiatric disability as well, he has not 
produced any documents from his former place of employment 
implicating his service-connected disability in his 
retirement. 

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization 
since service discharge.  Although the veteran reports that 
he receives continuing care, the VA records show that his 
mental health clinic visit in October 1997 was his first at 
that facility, and he was to return in one month or on an as-
needed basis.  The VA outpatient records that date between 
1993 and 1998 are for the most part related to his numerous 
non-service connected disabilities.  As discussed above, the 
medical evidence explicitly reveals that no more than a 50 
percent disability evaluation is in order for the veteran's 
schizophrenia.  Neither his statements nor the medical 
records indicate that the disability warrants the assignment 
of an extraschedular evaluation.


ORDER

The claim for service connection for a disability claimed as 
a sleep disorder secondary to service connected schizophrenia 
is denied.

An increased rating for schizophrenia is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

